   1    KELLER BENVENUTTI KIM LLP
        TOBIAS S. KELLER (Cal. Bar No. 151445)
   2    (tkeller@kbkllp.com)
        DARA L. SILVEIRA (Cal. Bar No. 274923)
   3    (dsilveira@kbkllp.com)
        DANISHA BRAR (Cal. Bar No. 312950)
   4    (dbrar@kbkllp.com)
        650 California Street, Suite 1900
   5    San Francisco, California 94108
        Telephone: (415) 496-6723
   6    Facsimile: (650) 636-9251
   7    Attorneys for Debtor and Debtor in Possession
   8
                                  UNITED STATES BANKRUPTCY COURT
   9
                                  NORTHERN DISTRICT OF CALIFORNIA
  10
                                         SAN FRANCISCO DIVISION
  11

  12
        In re:                                            Bankruptcy Case
  13                                                      No. 20-30242 (HLB)
  14    ANTHONY SCOTT LEVANDOWSKI,
                                                          Chapter 11
  15                                    Debtor.
                                                          DEBTOR’S FIFTH STATUS
  16                                                      CONFERENCE STATEMENT
  17                                                      Date: July 22, 2021
                                                          Time: 10:00 a.m. (Pacific Time)
  18                                                      Place: (Tele/Video Appearances Only)
                                                                 United States Bankruptcy Court
  19                                                             Courtroom 19, 16th Floor
                                                                 San Francisco, CA 94102
  20

  21

  22             Anthony Scott Levandowski, as debtor and debtor in possession (the “Debtor”) in the
  23   above-captioned chapter 11 case (the “Chapter 11 Case”) hereby submits this Statement in
  24   advance of the continued chapter 11 status conference scheduled for July 22, 2021, at 10:00 a.m.
  25   (the “Status Conference”). The Debtor herein incorporates by reference his answers to his Status
  26   Conference Statement, filed on April 28, 2020 (Docket No. 64) and his Second Status
  27   Conference Statement, filed on July 23, 2020 (Docket No. 168), and his Third Status Conference
  28   Statement, filed on November 12, 2020 (Docket No. 297), and his Fourth Status Conference

Case: 20-30242       Doc# 590     Filed: 07/15/21    Entered: 07/15/21 10:45:44      Page 1 of 3
   1   Statement, filed on March 4, 2021 (Docket No. 454) (together, the “Prior Status Conference
   2   Statements”), 1 and supplements those answers that have changed since the Prior Status
   3   Conference Statements were filed.
   4            (5) Whether the debtor has met the requirements for retaining professionals in the
   5   case, and the estate’s need for retaining any additional professionals (e.g., attorneys,
   6   accountants, brokers, etc.).
   7            On March 31, 2021, to assist with the preparation of the trial in the Uber adversary
   8   proceeding, the Debtor filed the Application to Employ Carden Rose, Inc. as Digital Forensics
   9   Expert for the Debtor (Docket No. 476), the Application to Employ Hemming Morse, LLP as
  10   Damages Expert for the Debtor (Docket No. 478), the Application to Employ Robert Platt, Jr.,
  11   Ph.D. as Motion Planner Expert for the Debtor (Docket No. 480), and the Application to Employ
  12   Joseph A. Shaw, Ph.D. as LiDAR Expert for the Debtor (Docket No. 482). The Court approved
  13   each of these applications by docket text order on May 7, 2021 and orders approving each
  14   application were subsequently entered that day. At this time, the Debtor does not contemplate
  15   filing more applications to retain additional professionals.
  16            (6) The debtor(s)’ post−petition operations, revenue and financial results.
  17            The Court has granted the Debtor’s Motion to Approve Fifth Chapter 11 Budget for the
  18   Use of Cash and Postpetition Income (Docket No. 581), which will extend through October 2,
  19   2021. The Debtor’s current financial status is discussed in more detail therein. The Debtor
  20   continues his negotiations to obtain post-petition financing with a private lender.
  21            (7) The status of any litigation pending in or outside of this Court.
  22            On July 16, 2020, the Debtor commenced an adversary proceeding against Uber
  23   Technologies Inc. (“Uber”) (Adv. Proc. No. 20-03050). The case has not been scheduled for
  24   trial.
  25            The Debtor received a presidential pardon in connection with the United States v.
  26   Levandowski, Case No. 19-00377-WHA matter on January 19, 2021. It is no longer outstanding.
  27
       1
        Capitalized terms used but not defined herein shall have the meaning ascribed to them in the
  28   Prior Status Conference Statements.

Case: 20-30242      Doc# 590      Filed: 07/15/21     Entered: 07/15/21 10:45:44       Page 2 of 3
   1          (9) The status of monthly operating reports, debtor−in−possession (DIP) accounts
   2   and required post−petition payments to taxing authorities.
   3          The Debtor has filed the following monthly operating reports:
   4               •   February 2021 on April 2, 2021 (Docket No. 485)
   5               •   March 2021 on April 29, 2021 (Docket No. 515)
   6               •   April 2021 on May 19, 2021 (Docket No. 544)
   7               •   May 2021 on June 21, 2021 (Docket No. 576)
   8          (14) Unusual developments or events that have occurred or are expected to occur in
   9   the case, and any other matters that might materially affect the administration of this case.
  10          A determination of Uber’s liability under the Indemnification Agreement through the
  11   Adversary Proceeding is necessary to determine the path forward in this Chapter 11 Case. In
  12   addition, the Debtor filed the Application to Compromise Controversy with Ramsey & Ehrlich
  13   LLP, Google LLC, and Uber Technologies, Inc. (Docket No. 555) on June 10, 2021, to resolve a
  14   fee dispute. The Court approved this application on June 25, 2021 (Docket No. 580), and the
  15   Debtor received the funds related to this settlement on July 2, 2021. Receipt of these funds will
  16   be reflected on the July 2021 Monthly Operating Report.
  17   Dated: July 15, 2021                    KELLER BENVENUTTI KIM LLP
  18
                                                By: /s/ Danisha Brar
  19
                                                       Danisha Brar
  20                                            Attorneys for Debtor and Debtor in Possession
  21

  22

  23

  24

  25

  26

  27

  28

Case: 20-30242     Doc# 590      Filed: 07/15/21    Entered: 07/15/21 10:45:44        Page 3 of 3
